DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Claims 10 and 11, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 13, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Incorrect Reference Citation
Claims 1-9 were previously rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/090556 A1 as translated by family member US 2010/0304164 (Sato) in view of WO 2015/174345 Ai as translated by family member US 2017/0073469 (Tochihara).  The indication that WO 2017/090556 A1 is a family member of US 2010/0304164 is incorrect.  As correctly noted by Applicants, US 2010/0304164 corresponds to family member WO 2008/047902 A1, and not to WO 2017/090556 A1.  Accordingly,  the previous 35 U.S.C. 103 rejection should have been based on WO 2008/047902 A1 as translated by family member US 2010/0304164 (Sato) in view of WO 2015/174345 Ai as translated by family member US 2017/0073469 (Tochihara).  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have amended the claims to recite that the polyamide (B) is an amorphous resin.  US 2010/0304164 (Sato) discloses a polyamide MXD6/MXDI (A) that is a crystalline resin.  Sato does not disclose or suggest to one having ordinary skill in the art to use a polyamide MXD6/MXDI that is an amorphous resin. Accordingly, the 35 USC 103 rejection based on Sato has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765